ORDER

PER CURIAM.
Appellant, Joseph McDonald (“Mov-ant”), appeals from the judgment of the Circuit Court of Franklin County denying his amended Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Following a jury trial, Movant was convicted of one count of manufacture of a controlled substance, section 195.211, RSMo 1999,1 one count of possession of a controlled substance, section 195.202, and one count of keeping a public nuisance, section 195.130. Movant was sentenced to a total of twenty years of imprisonment. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment of the motion court pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. All statutory references are to RSMo 1999, unless otherwise indicated.